Appeal by the defendant from two sentences of the County Court, Orange County (Byrne, J.), both rendered April 25, 1990, the sentences being two consecutive terms of six months imprisonment, plus restitution, upon his convictions of burglary in the second degree under Indictment No. 89-00588, and bail jumping in the second degree under Indictment No. 90-00069, after his pleas of guilty.
*899Ordered that the sentence imposed under Indictment No. 90-00069 is modified, on the law, by vacating the provision thereof requiring that the defendant make restitution in the sum of $2,121 to the Orange County District Attorney; as so modified, the sentence under Indictment No. 90-00069 is affirmed; and it is further,
Ordered that the sentence under Indictment No. 89-00588 is affirmed.
Under the circumstances of this case, the court was without authority to direct restitution to the District Attorney (see, CPL 60.27; see, People v Rowe, 75 NY2d 948, affg 152 AD2d 907). We note that orders have been entered by the County Court which omit the requirement that the defendant make restitution to the District Attorney, and we modify the sentence under Indictment No. 90-00069 accordingly. Otherwise, we find that the sentences imposed herein were not excessive (see, People v Suitte, 90 AD2d 80).
We have considered the defendant’s remaining contentions and find them to be without merit. Mangano, P. J., Bracken, Balletta, Ritter and Santucci, JJ., concur.